Citation Nr: 1632423	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-18 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for hypertension, to include as secondary to PTSD and as a result of Agent Orange (herbicide) exposure. 

5. Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision.  

The RO last adjudicated these claims in a February 2014 supplemental statement of the case.  Since that time, the Veteran submitted Internet articles, lay statements, private treatment records, and two April 2016 private disability benefits questionnaires (DBQs).  However, in March 2016, the Veteran submitted a waiver of RO consideration of the additional evidence and/or records which were submitted to the Board.  Therefore, the Board can proceed.  

The issues of entitlement to service connection for hypertension, to include as secondary to PTSD and as a result of herbicide exposure, and entitlement to service connection for IBS, to include as secondary to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's bilateral hearing loss is etiologically related to service. 

2. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's tinnitus is etiologically related to service. 

3. The Veteran has been diagnosed with PTSD based on his fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).

3. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as psychosis and organic diseases of the nervous system to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychosis and organic diseases of the nervous system to include sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

Hearing Loss and Tinnitus

The Veteran asserts he has bilateral hearing loss and tinnitus from being exposed to acoustic trauma while performing his duties in service.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends he was exposed to acoustic trauma during service leading to bilateral hearing loss and tinnitus.  His DD Form 214 lists his military occupational specialty as infantryman/fire crewman.  Also, he was deployed to Vietnam for one year and received the Vietnam service medal with two bronze stars. 

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in August 1965.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows: 



HERTZ




500
1000
2000
3000
4000
RIGHT
15(0)
10(0)
10(0)
10(0)
5(0)
LEFT
15(0)
10(0)
10(0)
10(0)
5(0)

These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  

Service treatment records are silent for any complaints of ear trouble, hearing loss, or ringing in the ears.  Audiometric testing was conducted again on separation in June 1968.  As this evaluation was conducted after October 1967 and does not otherwise state that it was reported in ASA units, the Board concludes the Veteran's puretone thresholds were reported in ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
15
15
15
15
LEFT
15
15
15
15

These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  Although this examination did not include testing the Veteran's puretone thresholds at 3000 Hz for either ear, thus was incomplete, the Boards finds this defect does not negate the finding that the preponderance of the evidence is against a finding that the Veteran had bilateral hearing loss at separation, but the Veteran's hearing acuity did decrease from entrance to separation at 1000, 2000, and 4000 Hz.  

In an August 2006 life insurance policy application the Veteran reported he had been treated for impairments of sight, hearing, or disorder of the eyes, ears, nose, or throat.  Also, he stated he had had some hearing loss in both ears from Vietnam and tinnitus.  Date of occurrence was in the late 1960's.  

The Veteran filed his claim in April 2010.  Medical records from Dr. K in June 2010 note he was diagnosed with tinnitus. 

He was afforded a VA audiological examination in September 2010.  The Veteran reported his bilateral hearing loss began in Vietnam during combat infantry where he was exposed to acoustic trauma.  After service he participated in "recreational prop aircraft" for four to five years with hearing protection, motorcycle use for two years without hearing protection, and was a firearms instructor for the Treasury

department for 16 years with hearing protection.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
30
50
70
65
LEFT
20
20
55
70
75

Speech discrimination was 86 percent in the right ear and 92 percent in the left ear.  The examiner found that on the right side the Veteran's hearing loss was within normal limits through 1000 Hz and with mild to severe hearing loss at 1000-4000 Hz and on the left side his hearing loss was within normal limits through 1000 Hz and with moderately severe to severe hearing loss at 2000-4000 Hz.  After reviewing the Veteran's service treatment records the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of in-service noise exposure.  The examiner explained that the threshold shift from zero to 15 decibels evident on his separation audiogram was not evidence of noise-induced hearing loss as the shift included the low frequencies, which were not typically affected by noise exposure, and a flat 15 decibels hearing pattern with hearing still within normal limits (obtained on his separation audiogram) was not a typical noise-induced hearing loss pattern.  As his hearing was within normal limits in both ears at separation with no noise-induced hearing loss pattern evident, his hearing loss was more likely due "to other etiologies such as aging, occupational and recreational gunfire and other recreational noise exposure, hypertension, and diabetes."

During the September 2010 audiological examination, the Veteran also reported constant tinnitus, noting onset was after he left Vietnam.  The examiner opined that while he reported constant bilateral tinnitus, as his hearing was within normal limits in both ears at separation with no noise-induced hearing loss pattern evident and service treatment records were silent for tinnitus, it was less likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure and was "more likely due to other etiologies such as aging, occupational and recreational gunfire and other recreational noise exposure, hypertension, diabetes, caffeine, and usage of potentially ototoxic medication."  The examiner also found tinnitus was as likely as not a symptom associated with hearing loss.  

In May 2016, the Veteran submitted an April 2016 private audiological DBQ.  The Veteran reported a history of miliary noise exposure.  He reported after service he was a special agent and wore hearing protection.  The Veteran also reported tinnitus that was longstanding, constant, bilateral, and he first noticed it after being a "rifle range teacher" in the Army.  The private audiologist reviewed the Veteran's September 2010 VA audiological examination and a November 2014 VA audiological evaluation that both confirmed the Veteran had hearing loss for VA purposes.  Also, the Veteran's enlistment and separation examinations were reviewed.  The private audiologist opined that the Veteran's hearing loss and tinnitus were at least as likely as not related to his military noise, explaining that significant threshold shifts were present at all tested frequencies when entrance and separation examinations were reviewed and "acoustic trauma is expected with significant threshold shift as well as the veteran's MOS [military occupational specialty], and acoustic trauma has been linked to tinnitus etiology."  

In regards to the Veteran's bilateral hearing loss, the Board finds the evidence of record is in equipoise.  Indeed, although the September 2010 VA examiner reviewed the Veteran's entrance and separation examinations and opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of in-service noise exposure, the April 2016 private audiologist also reviewed the Veteran's entrance and separation examinations and found his bilateral hearing loss was at least as likely as not related to military noise exposure.  As the Veteran has consistently reported bilateral hearing loss related to service and currently has bilateral hearing loss for VA purposes, resolving reasonable doubt in the Veteran's favor, the Board finds the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  Therefore, the claim is granted.

In regards to the Veteran's claim for tinnitus, the Veteran contends his tinnitus was related to service and reported tinnitus in an August 2006 life insurance policy application, September 2010 audiological examination, and April 2016 DBQ.  Most forms of tinnitus cannot be heard by other persons.  The individual who experiences tinnitus is the main source for the history of that person's tinnitus.  Although the September 2010 VA examiner opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has tinnitus related to active duty service.  Indeed, the Veteran has continuously reported tinnitus was related to service, to include reporting it prior to his April 2010 claim, which lends additional credibility to his accounts, the September 2010 VA examiner found tinnitus was as likely as not a symptom associated with hearing loss and hearing loss is herein granted, and the April 2016 private audiologist opined that his tinnitus was at least as likely as not related to his military noise.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD

The Veteran avers service connection for PTSD related to active military service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

The Veteran alleges that he has PTSD as a result of numerous events that occurred while serving in the Republic of Vietnam and that these events caused him to be in constant fear for his life.  Additionally, he reported in his April 2010 claim that during service in Vietnam he was under prolonged exposure to stress in almost constant combat situations, constant exposure to enemy fire, booby traps, heat, disease, leeches, and wounded and dead friends.  Also a statement from a fellow solider notes he served in the same platoon as the Veteran and received a combat infantry badge.  A review of the Veteran's DD Form 214 shows that he served in the Republic of Vietnam for one year and his military occupational specialty was infantryman/fire crewman.  The Board has found no reason to doubt the Veteran's credibility in this regard and finds the Veteran's statements to be consistent with the facts and circumstances of his active service.

The evidence of record shows that the Veteran was diagnosed with post traumatic stress syndrome in June 2005 by Dr. K. who was not a psychiatrist or psychologist.  A March 2008 VA treatment record notes the Veteran was diagnosed with PTSD by a VA psychiatrist.  (See Virtual VA, Capri 3/26/08, pg. 48).  In June 2010 Dr. K. submitted a statement noting the Veteran had a diagnosis of PTSD. 

In September 2010, the Veteran was afforded a psychiatric evaluation.  The examiner noted the Veteran had combat experience and was in Vietnam for 12 months.  PTSD stressors were found to be related to his combat experience in Vietnam.  Although the examiner found the Veteran did meet the DSM-IV stressor criteria due to his combat experience, he did find the Veteran had a diagnosis of PTSD.  As such, an opinion could not be offered.  The examiner explained that this finding was based on a very thorough review of the Veteran's history based on self-reports and his military, medical, and treatment records contained in his claims file.  Although the Veteran's report of symptoms did meet the criteria for PTSD, "[i]t appears that the veteran has been able to cope with his symptoms throughout the years as it has not caused him any significant impairment in occupational or social functioning." 

In May 2016 the Veteran submitted an April 2016 psychiatric DBQ.  The psychologist noted she reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements.  She opined that the Veteran had PTSD that was chronic and the result of events which he experienced while in Vietnam.  She explained that the PCL-5 and The Comprehensive Assessment (CAP) for PTSD were administered.  The Veteran met the criteria of the diagnosis on both.  On the CAP he revealed that in the early days after Vietnam he was probably in denial and later began to experience many angry outbursts, relationship difficulties, and problems which he blamed on others and for which he did not seek help over several years.  "It is common knowledge today that many Vietnam vets go untreated and suffers [sic] in silence often with deleterious consequences."  Also a "recent study out of Duke University stated that one of the highest, risk factors for enduring PTSD symptoms is the young age of the military member.  [The Veteran] was 18 at the time of his service."  The psychologist concluded that the Veteran's mental health condition was "severely impacted by his service in Vietnam.  He meets all the expected Criteria as set out in the DSM-5 for PTSD in terms of avoidance, re-experiencing, arousal, negative cognitions and mood as well as the length of time he has had this condition.  In addition there is no substance use or medical condition which could cause these symptoms." 

The Board finds that the record, as it currently stands, contains both evidence for and against the claim.  Notably, the fact that the Veteran served in the Republic of Vietnam, that he has been assigned a diagnosis of PTSD by a VA psychiatrist and a private psychologist based on his reported stressor events grounded in the fear for his life, and the April 2016 private psychologist's findings that the Veteran's PTSD was the result of events which he experienced while in service in Vietnam support his claim for entitlement to service connection for PTSD. 

The evidence against the claim consists solely of the September 2010 VA examination report noting the examiner's finding that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, as the Veteran has submitted a private DBQ from a psychologist who conducted additional clinical testing showing a diagnosis of PTSD, the Board finds the September 2010 VA examination and opinion to be of low probative weight. 

Thus, upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran has a diagnosis of PTSD related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of PTSD based on his fear of hostile military or terrorist activity.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

Service connection for PTSD is granted.  


REMAND

The Veteran claims service connection for hypertension, to include as secondary to PTSD and to include as a result of herbicide exposure, and service connection for IBS, to include as secondary to PTSD.  In his April 2010 claim the Veteran states that stress in-service resulted in constant lower bowel disorder and he was exposed to chemicals in-service.  In his October 2010 notice of disagreement he avers his hypertension was due to his combat experiences in Vietnam.  

In regards to the Veteran's hypertension claim, medical records from Dr. K. beginning in June 2005 note he had a diagnosis of hypertension.  A September 2010 diabetes mellitus type II VA examination also found the Veteran had a diagnosis of hypertension and opined it was not caused by or a result of his diabetes mellitus type II.  As noted above, the evidence reflects that the Veteran was in the country of Vietnam; therefore, the Board finds that he was presumptively exposed to Agent Orange.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the National Academy of Sciences Institute of Medicine's article titled Veterans and Agent Orange: Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension. [See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012)].  For this reason, the Board finds remand is required for a VA examination to determine whether, based on the facts of this case, the Veteran's currently diagnosed hypertension is related to his presumed exposure to herbicides or another etiology.  See, e.g., Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.")  

Additionally, as the Board has granted service connection for PTSD herein and the Veteran avers in his October 2010 notice of disagreement that his hypertension is related to his traumatic combat experience, the Board finds the VA examiner should also determine whether his hypertension is related to or aggravated by his service-connected PTSD. 

In regards to his IBS claim, medical records from Dr. K. beginning in June 2005 note he had a diagnosis of irritable bowel syndrome.  The Veteran was afforded a VA examination in September 2010.  The examiner confirmed the diagnosis and opined she could not resolve the issue of whether it was at least as likely as not that the Veteran's IBS was the result of service in Vietnam during combat service.  She explained that the Veteran's service treatment records were silent for IBS and there was no objective documentation of IBS during active duty.  However, the examiner noted that the RO found that since the Veteran was in combat, his statements that his claimed IBS was incurred or aggravated in combat would be accepted as sufficient proof as it was consistent with the circumstances, conditions, or hardships of combat service even though there was no official record of such incurrence or aggravation in the Veteran's service treatment records.  As the Veteran avers stress in-service resulted in constant lower bowel disorder and the RO determined the Veteran's statements would be accepted as sufficient proof that his IBS was incurred or aggravated in combat, the Board finds a remand is required for a VA examination to determine whether, based on the facts of this case, the Veteran's currently diagnosed IBS is related to or aggravated by his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record all VA treatment records since October 2015.  

2. Then, obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed hypertension.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The examiner is asked to consider the National Academy of Sciences Institute of Medicine's article titled Veterans and Agent Orange: Update 2010, and should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension:

a) began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents therein; or 

b) proximately caused by, due to, or aggravated by (made chronically worse) his service-connected PTSD?

The examiner is advised that simply stating hypertension is not on the list of diseases presumptively associated with Agent Orange exposure is not sufficient rationale for a negative opinion. 

3. Also, obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed IBS.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed IBS was proximately caused by, due to, or aggravated by (made chronically worse) his service-connected PTSD? 

4. Then, readjudicate the appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


